Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
China Royal LLC / Juan Chen Zhu,
Respondent.

Docket No. C-14-1884
FDA Docket No. FDA-2014-H-1371

Decision No. CR3450

Date: November 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, China Royal LLC / Juan Chen Zhu, alleging facts and legal authority
sufficient to justify imposing a civil money penalty of $2,000. Respondent did not timely
answer the Complaint, nor did Respondent request an extension of time within which to
file an Answer. Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $2,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold tobacco
products to minors, failed to verify, by means of photo identification containing a date of
birth, that tobacco purchasers were 18 years of age or older, and sold individual cigarettes
on two occasions, thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and
its implementing regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil money
penalty of $2,000.
On September 17, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days Respondent should pay the penalty, file
an answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days an Administrative
Law Judge could issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), 1 am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 CFR. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns China Royal LLC / Juan Chen Zhu, an establishment that sells
tobacco products and is located at 713 Frelinghuysen Avenue, Newark, New
Jersey 07114. Complaint § 3.

e During an inspection of Respondent’s establishment on September 22, 2013, at
approximately 1:52 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase one individual Newport
cigarette .. .[ .]” The inspector also observed that “the minor’s identification was
not verified before the sale... .” Complaint J 10.

e¢ On January 16,2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from September 22, 2013. The letter explained that the
observations constituted a violation of regulations found at 21 C.F.R.
§ 1140.14(a), (b)(1), and (d), and that the named violations were not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the violations,
regulatory action by the FDA or a civil money penalty action could occur and that
Respondent is responsible for complying with the law. Complaint J 10.

e Although United Parcel Service records indicate that an individual named “Yia”
received the warning letter, FDA never received a response. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment conducted on April
5, 2014, FDA-commissioned inspectors documented that “a person younger than
18 years of age was able to purchase two individual cigarettes . . . at
approximately 11:40 AM[.]” The inspectors also documented that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes or smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations
prohibit retailers from “break[ing] or otherwise open[ing] any cigarette or smokeless
tobacco package to sell or distribute individual cigarettes... .” 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent had six violations of regulations
contained in 21 C.F.R. Part 1140 within a twenty-four month period. Specifically,
Respondent had three violations on September 22, 2013, and three violations on April 5,
2014. Respondent’s actions violated the prohibition against selling cigarettes or
smokeless tobacco to persons younger than 18 years of age. 21 C.F.R. § 1140.14(a).
Respondent’s actions also violated the requirement that retailers verify, by means of
photo identification containing a purchaser’s date of birth, that no purchaser of cigarettes
or smokeless tobacco is younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
Finally, Respondent’s actions violated the prohibition against selling individual
cigarettes. 21 C.F.R. § 1140.14(d). Therefore, Respondent’s actions constitute violations
of law for which a civil money penalty is merited.

CTP has requested a fine of $2,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $2,000 is warranted and
so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

